Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”) is executed and
effective as of November 5, 2020 (the “Effective Date”), by and between Open
Lending Corporation, a Delaware corporation (the “Company”), and John Flynn (the
“Executive”).

WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement that became effective as of August 28, 2020 (the “Employment
Agreement”);

WHEREAS, the Company and the Executive wish to amend certain provisions of the
Employment Agreement with respect to the Executive’s long term incentive
compensation; and

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Section 2(f) of the Employment Agreement is hereby amended in its entirety
and replaced with the following:

(e)    Long-Term Incentive Compensation. Following the Effective Date, the
Executive will be eligible for long-term incentive awards commensurate with the
Executive’s position and performance, in the discretion of the Board or the
Compensation Committee (an “LTI Award”). Subject to approval of the Board, the
number of shares underlying Executive’s initial LTI Award will be 77,160 shares,
and the Company will grant such LTI Award to the Executive in the form of
restricted stock units, of which (a) 50% will be granted as soon as
administratively practicable and shall vest ratably over three (3) years and
nine (9) months from the grant date, such that the restricted stock units shall
be fully vested no later than the fourth (4th) anniversary of the Effective Date
(“Time-Based RSUs”) and (b) 50% shall be granted on January 1, 2021 and will
vest subject to the achievement of certain performance criteria over a 3-year
performance period from the grant date (“Performance-Based RSUs”), as determined
by the Board or the Compensation Committee in its discretion. The Time-Based
RSUs and Performance-Based RSUs shall be subject to the provisions of the
Company’s 2020 Stock Option and Incentive Plan and the applicable restricted
stock unit agreements (each, a “RSU Agreement”), including but not limited to
the vesting schedule or conditions (including any applicable performance
metrics), acceleration provisions and employment termination provisions of the
Plan and the RSU Agreement. The Plan and the RSU Agreement(s) are referred
collectively to as the “Equity Documents.” The size, type, and terms of any
future LTI Award shall be determined by the Board or the Compensation Committee
in its discretion.

1.    All other provisions of the Employment Agreement, including without
limitation the Restrictive Covenants, shall remain in full force and effect
according to their respective terms, and nothing contained herein shall be
deemed a waiver of any right or abrogation of any obligation otherwise existing
under the Employment Agreement except to the extent specifically provided for
herein.



--------------------------------------------------------------------------------

2.    The validity, interpretation, construction and performance of this
Amendment and the Employment Agreement, as amended herein, shall be governed by
the laws of the State of Texas, without giving effect to the conflict of laws
principles of such State.

3.    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be taken to be an original; but such
counterparts shall together constitute one and the same document.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

OPEN LENDING CORPORATION By:  

/s/ Blair Greenberg

Name:   Blair Greenberg Title:   Chair, Compensation Committee EXECUTIVE

/s/ John Flynn

John Flynn

 

[Signature Page to Amendment to Employment Agreement]